Citation Nr: 0721854	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post traumatic stress disorder (PTSD) from 
June 17, 2002 to April 3, 2005. 

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for PTSD from April 4, 2005.

3.  Entitlement to an effective date prior to June 17, 2002 
for the grant of a 10 percent evaluation for the service-
connected residuals of a fragment wound to the right side of 
the neck.  

4.  Entitlement to an effective date prior to June 17, 2002 
for the grant of service connection for PTSD.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected residuals of a fragment 
wound to the right side of the neck.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1970.  Service records show that he was awarded a 
Vietnam Service Medal, a Vietnam Campaign Medal, and a Purple 
Heart.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO), in Houston, 
Texas, which granted service connection for PTSD and assigned 
a 30 percent rating from July 17, 2002; assigned a 10 percent 
rating to the service-connected residuals of a fragment wound 
to the right neck from June 17, 2002; and denied entitlement 
to service connection for right ear hearing loss, tinnitus, a 
prostate disorder, and a skin disorder.  The veteran timely 
appealed the issues of entitlement to an earlier effective 
date for the award of service connection for PTSD, 
entitlement to an earlier effective date for the assignment 
of the 10 percent rating to the service-connected fragment 
wound to the right neck, and entitlement to a higher rating 
for PTSD.  

Review of the record shows that the veteran did not timely 
appeal the issues of entitlement to service connection for 
right ear hearing loss, tinnitus, a prostate disorder, and a 
skin disorder.  Thus, these are not before the Board for 
appellate review.  See 38 C.F.R. § 20.204.  The Board will 
proceed to adjudicate only the issues described in the title 
page of this decision. 

In a March 2004 statement, the veteran expressed disagreement 
with the disability evaluation assigned to the service-
connected residuals of a fragment wound to the right neck.  
The Board construes this statement as a notice of 
disagreement with respect to the March 2003 rating decision.  
This matter is discussed in the remand below.  

The appeals of entitlement to a higher disability evaluation 
for the service-connected residuals of a fragment wound to 
the right neck; entitlement to an initial disability 
evaluation in excess of 30 percent for PTSD from June 17, 
2002 to April 3, 2005; and entitlement to an initial 
disability evaluation in excess of 50 percent for PTSD from 
April 4, 2005 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  In a September 1970 rating action, the RO granted service 
connection for residuals of a fragment wound to the right 
neck and assigned a zero percent rating effective from August 
7, 1970.  The veteran was notified of this decision in 
October 1970 and the veteran did not file an appeal.    

2.  On June 17, 2002, the RO received the veteran's informal 
claim for an increased rating for the residuals of a fragment 
wound to the right ear.  

3.  In a March 2003 rating action, the RO assigned a 10 
percent rating to the residuals of the fragment wound to the 
right neck effective from June 17, 2002.  

4.  The RO was not in possession of any communication or 
evidence prior to June 17, 2002 that can reasonably be 
construed as a formal or informal claim for an increased 
rating.  

5.  It was not factually ascertainable within one year prior 
to June 17, 2002 that an increase in the veteran's service-
connected residuals of a fragment wound to the right neck had 
occurred.

6.  On June 17, 2002, the RO received the veteran's informal 
claim for service connection for PTSD.   

7.  In a March 2003 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective from June 17, 2002.  

8.  The RO was not in possession of any communication or 
evidence prior to June 17, 2002 that can reasonably be 
construed as a formal or informal claim for service 
connection for PTSD.    


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 17, 2002 
for the assignment of a 10 percent evaluation for service-
connected residuals of a fragment wound to the right neck 
have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2006). 

2.  The criteria for an effective date prior to June 17, 2002 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier Effective Date 

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 

Except as otherwise provided, the effective date for the 
assignment of an increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Entitlement to an earlier effective date for the assignment 
of a 10 percent disability evaluation for the service-
connected residuals of a fragment wound to the right neck

In a September 1970 rating action, the RO granted service 
connection for residuals of a fragment wound to the right 
neck and assigned a zero percent rating effective from August 
7, 1970.  The veteran was notified of this decision in 
October 1970 and he did not file an appeal.  Thus, the 
September 1970 rating decision became final based upon the 
evidence of record.  See 38 U.S.C.A. § 7105(c).

On June 17, 2002, the RO received the veteran's claim for an 
increased rating for the residuals of a fragment wound to the 
right ear.  In a March 2003 rating action, the RO assigned a 
10 percent rating to the residuals of the fragment wound to 
the right neck effective from June 17, 2002.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The applicable statute 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

The veteran is seeking entitlement to an effective date back 
to 1970 for the assignment of a 10 percent evaluation for 
service-connected residuals of a fragment wound to the right 
neck.  He asserts that he had the same symptoms in 1970, at 
the time of separation of service.  The veteran alleges that 
there was evidence of a compensable disability of the right 
neck at the time of service separation.  In an April 2003 
statement, the veteran stated that at the time of separation 
from service, he was never physically or medically examined.  
He asserts that only a "paper assessment" was made and a 
proper medical examination was not done.  The veteran 
contends that his disability was more severe than the initial 
assessment, his injuries at that time were at least 10 
percent disabling, and therefore, he should be compensated 
from August 6, 1970, the date of his discharge from service.  

The record demonstrates that the September 1970 rating action 
became final when the veteran failed to initiate an appeal of 
this determination.  Following the September 1970 rating 
action, the record is silent for any formal or informal claim 
by the veteran seeking an increased evaluation of his 
service-connected fragment wound to the right neck until June 
17, 2002, the date of receipt of the claim which initiated 
the current appeal.  VA is required to identify and act on 
informal claims for benefits.  38 C.F.R. § 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Review of the record reveals that from September 1970 to June 
2002, the veteran submitted an undated handwritten statement, 
a statement dated in September 1975, and a Declaration of 
Martial Status, VA Form 21-686c, dated in September 1975.  
The veteran did not raise the issue of entitlement to a 
higher disability rating for the fragment wound to the right 
neck in any of these statements.  These statements can not be 
construed as informal claims for an increased rating. 

Additionally, there is no medical evidence of record 
indicating treatment or complaints relevant to the veteran's 
service-connected residuals of a fragment wound the right 
neck during the period between October 1970 and June 2002.  
See 38 C.F.R. § 3.157 which specifies when a treatment record 
can be construed as an informal claim for an increased 
rating.  However, there were no treatment records submitted 
that could be construed as an informal claim prior to June 
2002, and there is no competent evidence demonstrating that 
an increase in disability was factually ascertainable within 
one year prior to the receipt of the veteran's claim.  
Therefore, in this instance, the effective date of the 
assignment of a 10 percent evaluation for residuals of a 
fragment wound to the right neck can not be earlier than the 
date of receipt of the application which is June 17, 2002.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date established in the September 1970 decision 
could be disturbed only if it was the product of clear and 
unmistakable error.  38 U.S.C.A. § 5109A; Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  Once a decision 
as to an effective date becomes final, the only route to an 
earlier effective date is through a successful showing of 
clear and unmistakable error (CUE) in the decision that 
established the disputed effective date.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  In order for a claimant to successfully establish a 
valid claim of CUE in a final RO rating decision, the 
claimant must articulate with some degree of specificity what 
the alleged error is, and, unless the alleged error is the 
kind of error that, if true, would be CUE on its face, the 
claimant must provide persuasive reasons explaining why the 
result of the final rating decision would have been 
manifestly different but for the alleged error.  

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:  (1) the correct facts, as they were known at 
the time, were not before the adjudicator (i.e. more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
"undebatable" and of the sort "which had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE [clear and 
unmistakable error] must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  

The veteran has not alleged CUE in the September 1970 
decision.  As noted above, the veteran asserts that he did 
not undergo proper medical examination at the time of service 
separation and at the time the initial zero percent rating as 
assigned to the service-connected residuals of a fragment 
wound o the right neck.  However, in Caffrey v. Brown, 6 Vet. 
App. 377 (1994), the Court held that failure on the part of 
VA to comply with its duty to assist veterans with the 
development of their claims could never constitute CUE.  
Caffrey, 6 Vet. App. at 383.  Also, a disagreement as to how 
the facts were weighed or evaluated does not constitute CUE.  
Damrel, 6 Vet. App. at 245.  

In conclusion, the evidence establishes that the effective 
date for the assignment of a 10 percent evaluation for 
residuals of a fragment wound to the right neck can not be 
earlier than the date of receipt of the application for an 
increased rating, which is June 17, 2002.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Accordingly, the Board finds that 
the preponderance of the evidence is against the assignment 
of an effective date prior to June 17, 2002 for the award of 
a 10 percent evaluation for residuals of a fragment wound to 
the right neck, and the appeal is denied.  Since the 
preponderance of the evidence is against the claim for an 
earlier effective date, the benefit of the doubt doctrine is 
not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49.

Entitlement to an earlier effective date for the award of 
service connection 
for PTSD.

In a March 2003 rating decision, the RO granted entitlement 
to service connection for PTSD and assigned a 30 percent 
disability evaluation effective from June 17, 2002.  The RO 
found that the date of receipt of the veteran's claim for 
this benefit was June 17, 2002.  The veteran alleges that an 
effective date of 1970 is appropriate.  The veteran argues 
that he was never properly medically examined upon his 
discharge from the Army in 1970.  He asserts, in essence, 
that he had PTSD since his separation from the military and 
the effective date for the award of service connection should 
be from the date of discharge from the military which is 
August 6, 1970.  

The first indication in the claims folder of an intent to 
file a claim for benefits for a psychiatric disorder to 
include PTSD was in the statement by the veteran's 
representative which was received on June 17, 2002.  Service 
connection for PTSD was subsequently established, effective 
from June 17, 2002, the date of the claim.  

Despite the veteran's contentions that the effective date 
should be from the date of his discharge in 1970, there is no 
evidence of record that the veteran filed a claim for service 
connection for a psychiatric disorder within one year from 
service separation.  Review of the record reveals that the 
veteran separated from service on August 6, 1970.  A July 29, 
1970 separation examination report indicates that psychiatric 
examination was normal.  In an August 1970 application for 
compensation, the veteran indicated that he was making a 
claim for a fragment wound to the right side of the neck.  He 
did not identify, report, or allege in the application that 
he had a psychiatric disorder or psychiatric symptoms.  There 
is no evidence of record that can be construed as a claim, 
either formal or informal, for service connection for a 
psychiatric disorder to include PTSD prior to the June 17, 
2002 informal claim.  The Board emphasizes that a veteran is 
required to file a claim to obtain benefits and that, at a 
minimum, the veteran must identify the benefit sought in such 
a claim.  See 38 C.F.R. §§ 3.151, 3.155; see also Kessel v. 
West, 13, Vet. App. 9, (1999).  

Although VA is required to address all claims reasonably 
raised by a liberal reading of the record, the Board finds 
that there was no basis upon which to infer a claim of 
entitlement to service connection for PTSD prior to June 17, 
2002, as the record demonstrates no complaints or notations 
of PTSD or psychiatric symptoms in any of the evidence 
received at any time prior to June 17, 2002.  The record in 
this case simply does not show that the veteran had filed an 
earlier claim for service connection for PTSD.  The effective 
date of the grant of service connection for PTSD therefore 
cannot be earlier than June 17, 2002.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In conclusion, the evidence establishes that the effective 
date for the award of service connection for PTSD can not be 
earlier than the date of receipt of the application for 
service connection which is June 17, 2002.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Accordingly, the Board finds that 
the preponderance of the evidence is against the assignment 
of an effective date prior to June 17, 2002 for the award of 
service connection for PTSD, and the appeal is denied.  Since 
the preponderance of the evidence is against the claim for an 
earlier effective date, the benefit of the doubt doctrine is 
not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49.

II.  Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the veteran in July 2002 and January 2003.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection and for increased ratings, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  The 
veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2) and (3), the veteran was provided with 
notice of the type of evidence necessary to establish the 
existence of a disability and a connection between the 
veteran's service and the disability in the July 2002 and 
January 2003 letters.  Regarding element (4) (degree of 
disability) and element (5) (effective date), the veteran was 
provided with notice of these elements in the March 2006 VCAA 
notice letter.  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision on his claim for earlier effective dates.  

As noted above, the veteran was provided with content-
complying notice in July 2002, January 2003, and March 2006.  
After the initial VCAA notice was provided, the veteran had 
over four years to submit additional evidence in support of 
his claims.  He was provided with Dingess notice in March 
2006.  He then had a period of 9 months to submit additional 
evidence or argument before the claims were readjudicated in 
December 2006.  The Board finds that the actions taken by VA 
have essentially cured the error in the timing of notice.  

Although an additional notice letter was issued in April 
2007, which was not followed by a subsequent readjudication, 
the Board finds no prejudice to the veteran in proceeding 
with a decision on his claims, as this letter merely 
reiterated notice he had already received prior to the last 
adjudication.  Furthermore, in the subsequent April 2007 
letter in which he was advised that his case was being 
certified to the Board, he was told that he had 90 additional 
days in which to further additional evidence or argument.  
However, no subsequent information was submitted by the 
appellant.

In essence, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

The Board finds that the duty to assist has been met.  VA 
treatment records from the VA medical facility in Houston 
dated from May 2003 to February 2007 were obtained.  There is 
no identified relevant evidence that has not been accounted 
for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims for earlier effective 
dates.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an effective date prior to June 1, 2002 for 
the assignment of a 10 percent disability evaluation for the 
service-connected residuals of a fragment wound to the right 
neck is not warranted, and the appeal is denied.

Entitlement to an effective date prior to June 17, 2002 for 
the grant of service connection for PTSD is not warranted, 
and the appeal is denied.  


REMAND

The Board finds that the veteran should be afforded another 
VA psychiatric examination to determine the nature and 
severity of the service-connected PTSD.  Review of the record 
shows that the veteran was afforded a VA examination in June 
2006.  The VA examiner concluded that the veteran's current 
functioning was acutely decreased due to recent surgery 
stressors and PTSD and this caused serious impairment in most 
areas of functioning.  The record shows that at the time of 
the examination, the veteran was recently discharged from the 
hospital after cervical spine surgery and he was in pain.  

The Board finds the June 2006 VA examination report to be 
inadequate because it is unclear to what degree the social 
and occupational impairment identified on examination was due 
solely to the service-connected PTSD.  If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  
The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The record shows that the veteran reported being treated for 
depression and PTSD by a private physician and he had been 
prescribed Prozac for 15 years.  See the May 2005 VA 
psychiatric examination report.  The RO/AMC should contact 
the veteran and ask the veteran to identify the private 
physician and provide the appropriate authorization so these 
records can be obtained.  The RO/AMC should also obtain the 
VA treatment records from the VA medical facility in Houston 
for treatment of PTSD dated from February 2007.  VA has a 
duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Lastly, the Board notes that in March 2003 rating decision, 
the RO assigned a 10 percent rating to the residuals of a 
fragment wound to the right neck effective from June 17, 
2002.  In a March 2004 statement, the veteran expressed 
disagreement with the disability evaluation assigned to the 
service-connected residuals of a fragment wound to the right 
neck.  The Board construes this statement as a notice of 
disagreement with respect to the March 2003 rating decision.  
A statement of the case has not been issued.  The filing of a 
notice of disagreement initiates the appeal process.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue.  Id. 



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
provide the name and address of his 
private physician who has treated the 
veteran for depression and PTSD.  After 
obtaining the necessary releases, the 
RO/AMC should obtain any identified 
records. 

2.  The RO/AMC should obtain from the VA 
medical facility in Houston VA mental 
health treatment records showing 
treatment for PTSD dated from February 
2007.  

3.  The veteran should be afforded VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should report the veteran's PTSD 
symptoms.  The examiner should indicate 
whether PTSD causes occupational and 
social impairment with reduced 
reliability and productivity, impairment 
of short- and long-term memory, impaired 
judgment, impaired abstract thinking, 
disturbances of motivation and mood, or 
difficulty in establishing effective work 
and social relationships, or causes 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood or total occupational 
and social impairment.  The examiner 
should render an opinion as to whether 
the PTSD causes unemployability.  The 
examiner should also provide a GAF score 
for the impairment due solely to the PTSD 
in accordance with DSM-IV.  If possible, 
the examiner should report the social and 
occupational impairment due to the PTSD 
from 2002 to present.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale. 

4.  Issue a statement of the case for the 
issue of entitlement to a disability 
evaluation in excess of 10 percent for 
the service-connected residuals of a 
fragment wound to the right neck.  The 
statement of the case should contain all 
pertinent law and regulations for 
increased ratings.  The Board will 
further consider this issue only if the 
veteran submits a timely substantive 
appeal in response to the statement of 
the case. 

5.  Then the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the appellant and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


